
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.11


AGREEMENT

[Amended Form of Change-in-Control Agreements for Other Officers]

        AGREEMENT by and among Adolph Coors Company, a Colorado corporation
("ACC"), Coors Brewing Company, a Colorado corporation ("CBC") (ACC and CBC are
hereinafter individually and collectively referred to as the "Company"),
and            (the "Executive"), dated as of June 1, 2002.

        The Executive is employed by the Company. The Board of Directors of the
Company (the "Board") has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication of the Executive, in the event of the threat or occurrence of a
Change of Control (as defined below) of the Company. The Board believes that it
is important to diminish the distraction of the Executive from Company business
because of personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive's full attention and dedication
to the Company currently and in the event of any threatened or pending Change of
Control.

        The parties agree as follows:

        1.    Certain Definitions.    

        (a)  The "Effective Date" shall mean the first date on which a Change of
Control (as defined in Section 2) occurs during the Term (as defined in
Section 1(b)).

        (b)  The "Term" shall mean the period commencing on the date hereof and
ending on the second anniversary of the date hereof; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the "Renewal Date"), unless previously terminated,
the Term shall be automatically extended so as to terminate two years from such
Renewal Date, unless at least 60 days prior to the Renewal Date the Board shall
give notice to the Executive that the Term not be so extended. Notwithstanding
notice to the Executive that the Term shall not be extended, if a Change of
Control occurs prior to the expiration of the Term, then the Term shall be
automatically extended so as to expire two years from the date of such Change of
Control.

        2.    Change of Control.    For the purposes of this Agreement, a
"Change of Control" shall occur if:

        (a)  a Person or Persons become(s) the direct or indirect Beneficial
Owner of more than 20% of the total voting power of the Voting Stock of the
Company at a time when the Existing Shareholder does not hold more than 50% of
the voting power of the Voting Stock of the Company, provided that any such
acquisition of beneficial ownership of Voting Stock by any of the following
Persons shall not by itself constitute a Change of Control hereunder: (i) the
Company or one of its wholly-owned subsidiaries or (ii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
wholly-owned subsidiaries;

        (b)  the Company consummates a merger, reorganization, recapitalization,
joint venture, consolidation, share exchange, business combination or similar
form of corporate transaction involving the Company (each, a "Business
Combination") unless, immediately following such Business Combination, more than
50% of the voting power of the then outstanding Voting Stock of the Person
resulting from consummation of such Business Combination (including, without
limitation, any parent or ultimate parent corporation of such Person that as a
result of such transaction owns directly or indirectly the Company and all or
substantially all of the Company's assets) is held by the Existing Shareholder.

        (c)  individuals who constitute the Board (the "Incumbent Directors")
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to February 14, 2002, whose
election or nomination for election was approved by a

--------------------------------------------------------------------------------




vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board shall be deemed to
be an Incumbent Director; or

        (d)  the shareholders of the Company approve a dissolution or
liquidation involving all or substantially all of the Company's assets, or the
Company consummates the sale of all or substantially all of the Company's assets
to a Person, unless more than 50% of the voting power of the Voting Stock of
such Person is held directly or indirectly by the Existing Shareholder.

        (e)  For purposes of this Section 2, the following definitions shall
apply:

          (i)  "Beneficial Owner and Beneficially Own" shall mean beneficial
ownership as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except
that a person shall be deemed to beneficially own all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time.

        (ii)  "Company Common Stock" shall mean the Company's Class A Common
Stock and Class B Common Stock and any other common stock (whether voting or
non-voting) that may be hereafter issued by the Company.

        (iii)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (iv)  "Existing Shareholder" shall mean the Adolph Coors, Jr. Trust and
any successor trust thereto the primary beneficiaries of which are descendants
of Adolph Coors, Sr.

        (v)  "Person" shall mean any individual, corporation, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

        (vi)  "Voting Stock" shall mean any and all shares, interests,
participations, rights in or other equivalents of capital stock and warrants or
options exchangeable for or convertible into such capital stock which ordinarily
have the power to vote for the election of directors, managers or other voting
members of the governing body (the "Governing Board") of a Person.

        3.    Employment Period.    The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the second anniversary of
such date (the "Employment Period").

        4.    Terms of Employment.    

        (a)  Position and Duties.

          (i)  During the Employment Period, (A) the Executive's position
(including status, offices, titles and reporting requirements), total
enterprise-wide scope (if Executive is an officer of ACC), authority, duties and
responsibilities shall be commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the one
year period immediately preceding the Effective Date and (B) the Executive's
services shall be performed at the location where the Executive was employed
preceding the Effective Date or any office or location less than thirty-five
miles from such location.

        (ii)  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and

2

--------------------------------------------------------------------------------




time during normal business hours to the business and affairs of the Company and
to discharge the responsibilities assigned to the Executive hereunder. During
the Employment Period Executive may (A) serve on civic or charitable boards or
committees of not for profit or similar organizations, (B) teach, and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive's responsibilities as an employee of the
Company in accordance with this Agreement. To the extent that any such
activities have been conducted by the Executive and by other executives of the
Company prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive's responsibilities to the Company.

        (b)  Compensation.

          (i)  Base Salary. During the Employment Period, the Executive shall
receive an annual base salary ("Annual Base Salary"), which shall be paid at a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than twelve months after the last salary increase awarded to the
Executive prior to the Effective Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term "affiliated companies" shall include any company
controlled by, controlling or under common control with the Company.

        (ii)  Annual Bonus. In addition to Annual Base Salary, the Executive
shall be entitled to participate, with respect to each fiscal year ending during
the Employment Period, in the Company's Management Incentive Compensation Plan,
or any comparable successor plans, under terms (including measures of
performance, targets and payout potential) at least as favorable as the terms
under such bonus plan as in effect during the Company's fiscal year ending
immediately prior to the Effective Date (the "Annual Bonus"). Each such Annual
Bonus shall be paid no later than the end of the third month of the fiscal year
next following the end of the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus.

        (iii)  Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities or retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally during the two year Employment Period
following the Effective Date to other peer executives of the Company and its
affiliated companies.

3

--------------------------------------------------------------------------------




        (iv)  Stock Options and Other Equity Grants. During each year of the
Employment Period, the Executive shall receive either (A) stock option grants
pursuant to the Company's 1990 Equity Incentive Plan or any successor plan for
each fiscal year ending during the Employment Period equal to the highest number
and value to those granted to Executive for any of the three (3) fiscal years
prior to the Effective Date (the "Stock Option / RSO Valuation"), or (B) if such
Plan or Plans do not exist, then an amount in cash equal to the Stock Option /
RSO Valuation Amount. In addition, during the Employment Period, the Executive
shall receive restricted stock grants pursuant to the Company's 1990 Equity
Incentive Plan or any successor plan for each fiscal year during the Employment
Period equal to the highest number and value to those granted to Executive for
any of the three (3) fiscal years prior to the Effective Date (the "Stock Option
/ RSO Valuation"), or (B) if such Plan or Plans do not exist, then an amount in
cash equal to the Stock Option / RSO Valuation Amount.

        (v)  Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

        (vi)  Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

      (vii)  Fringe Benefits. During the Employment Period, the Executive shall
be entitled to fringe benefits, or cash payments in lieu of such fringe
benefits, including but not limited to, tax and financial planning services,
payment of club dues, use of an automobile and payment of related expenses, in
accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.

      (viii)  Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.

4

--------------------------------------------------------------------------------




        (ix)  Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

        (x)  Retirement Plan. On the Effective Date, the Company shall credit
Executive with additional years of vesting service and an equal number of years
of benefit service (but not for age) for Executive to receive benefits under the
Coors Retirement Plan and any other supplemental or other retirement or pension
plan maintained by the Company applicable to Executive or any successor(s) to
the Coors Retirement Plan or such other plans (individually and collectively,
the "Retirement Plans").

        5.    Termination of Employment.    

        (a)  Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the "Disability Effective Date"), provided that, within the thirty
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
a disability pursuant to the Company's then existing Long Term Disability Plan
or, in the absence of such a plan, a disability determined to be total and
permanent by a physician selected by the Company and acceptable to the Executive
or the Executive's legal representative.

        (b)  Cause. The Company may terminate the Executive's employment during
the Employment Period for Cause. For purposes of this Agreement, "Cause" shall
mean:

          (i)  the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive's duties, or

        (ii)  the willful engaging by the Executive in illegal conduct or gross
misconduct which is a violation of fiduciary duties or is materially and
demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or upon the instructions of the Chief Executive Officer of
the Company, or based upon the advice of counsel for the company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three quarters of the entire membership
of the Board at a

5

--------------------------------------------------------------------------------

meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail. The Company must notify the Executive of any event constituting Cause
within ten (10) days following the Company's knowledge of its existence or such
event shall not constitute Cause under this Agreement.

        (c)  Good Reason. The Executive's employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean, without Executive's express written consent, the occurrence of any of the
following events:

          (i)  a demotion or diminution in rank, title, responsibility or
authority, the assignment to the Executive, following the Effective Date, of any
duties inconsistent in any respect with the Executive's position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 4(a) of this Agreement, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company within ten (10) days after receipt of such notice
thereof given by the Executive;

        (ii)  any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, including but not limited to the failure by the
Company to pay the Executive any portion of his compensation, or to provide an
Annual Bonus under terms (including but not limited to measures, targets and
payout potential) at least as favorable as the terms for such Bonus as in effect
during the Company's fiscal year immediately prior to the Effective Date or to
pay the Executive any portion of an installment of deferred compensation under
any deferred compensation program of the Company when such compensation is due,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company within ten (10) days after
receipt of notice thereof given by the Executive;

        (iii)  the Company's requiring the Executive to be based at any office
or location other than as provided in Section 4(a)(i)(B) hereof for more than
60 days during any twelve consecutive calendar months or the Company's requiring
the Executive to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

        (iv)  any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement; or

        (v)  any failure by the Company to comply with and satisfy Section 12(c)
of this Agreement.

        For purposes of this Section 5(c), any good faith determination of "Good
Reason" made by the Executive shall be conclusive. Anything in this Agreement to
the contrary notwithstanding, a termination by the Executive for any reason in
the Executive's sole discretion during the thirty-day period immediately
following the first anniversary of the Effective Date shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.

        (d)  Notice of Termination. Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 13(b) of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and

6

--------------------------------------------------------------------------------




circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.

        (e)  Date of Termination. "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date up to six months thereafter specified therein, as the case may
be, (ii) if the Executive's employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination or any later date specified
therein within 30 days of such notice and (iii) if the Executive's employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

        6.    Obligations of the Company upon Termination.    

        (a)  Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Period, the Company shall terminate the Executive's employment
other than for Cause or Disability or the Executive shall terminate employment
for Good Reason:

          (i)  the Company shall pay to the Executive in a lump sum in cash
within ten (10) days after the Date of Termination the aggregate of the
following amounts:

        (A)  the sum of (1) the Executive's Annual Base Salary (which for this
purpose shall include any allowance for perquisites that is paid directly to the
Executive) through the end of the fiscal year containing the Date of
Termination; (2) an amount equal to (x) the higher of the target bonus amount or
the bonus actually paid to the Executive under the Company's Management
Incentive Compensation Plan (or any comparable successor plan(s)) for the fiscal
year of the Company prior to the Effective Date or (y) the target bonus amount
payable to the Executive under such plan(s) for the fiscal year of the Company
which contains the Date of Termination, whichever of (x) or (y) is higher (the
"Target Bonus"); and (3) any accrued vacation or other pay not theretofore paid
(the sum of the amounts described in clauses (1), (2), and (3) are herein
referred to as the "Accrued Obligations"); and

        (B)  the amount equal to the product of (1) two and (2) the sum of
(x) the Executive's Annual Base Salary (which for this purpose shall include any
allowance for perquisites that is paid directly to the Executive) and (y) the
higher of (aa) the Target Bonus and (bb) the highest annual incentive bonus
earned by Executive during the last three (3) completed fiscal years of the
Company immediately preceding Executive's Date of Termination (annualized in the
event Executive was not employed by the Company for the whole of any such fiscal
year), with the product of (1) and (2) reduced by the amounts paid, if any, to
the Executive under the Company's Severance Pay Plan or pursuant to any other
contractual arrangement with the Executive or plan providing coverage to the
Executive as a result of such termination.

        (ii)  for twenty-four months after the Executive's Date of Termination
or such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue benefits to the
Executive and/or the Executive's family, including

7

--------------------------------------------------------------------------------

life insurance, at least equal (on an after-tax basis) to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(v) of this Agreement if the Executive's
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies and their families, provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare benefits under another employer-provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility, but only to the extent that the Company reimburses the Executive
for any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder.

        (iii)  The Company shall credit Executive for benefit calculation
purposes under the Retirement Plans (A) for the balance of the Employment Period
and (B) with two additional years of benefit service, vesting service and age.

        (iv)  for twenty-four months following the Date of Termination the
Company shall, at its sole expense, reimburse the Executive for the cost (but
not in excess of $25,000 in the aggregate), as incurred, for outplacement
services the scope and provider of which shall be selected by the Executive in
Executive's sole discretion.

        (v)  for twenty-four months following the Date of Termination the
Company shall, to the extent not otherwise paid or provided, pay or provide to
the Executive, all other fringe benefits and executive perquisites provided on
the date of this Agreement, or on the Date of Termination to the extent they are
more extensive, including, but not limited to, luncheon club dues, annual
physical examination, parking, health club dues, and financial planning
assistance ("Other Benefits"); and

        (vi)  with respect to any options, restricted stock or other stock based
awards held by the Executive pursuant to the Company's Equity Incentive Plan, or
any successor plan, on the Date of Termination all restrictions on awards of
restricted stock will be canceled, and all outstanding stock options and stock
appreciation rights and other stock based awards that have not fully vested,
shall vest immediately and become fully exercisable and shall not thereafter be
forfeitable; provided further that with respect to the Executive's stock
options, (i) the options shall remain exercisable until the earlier of (x) the
expiration of the option term or (y) five (5) years after the Date of
Termination; (ii) for purposes of option exercises by the Executive following
the Effective Date for the period such options remain exercisable for each share
of common stock acquired pursuant to such option exercise, Executive shall be
entitled to a cash payment equal to the excess, if any, of (x) the closing price
of one share of the common stock subject to such option as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange, Inc. (the "NYSE")
(or, if the securities are not listed or admitted to trading on the NYSE, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which the
securities are listed or admitted to trading or, if the securities are not
listed or admitted to trading on any national securities exchange, as reported
by the National Association of Securities Dealers, Inc. Automated Quotation
System or such other system then in use, any such exchange or system an "Other
Exchange") on the date of the Change of Control over (y) the closing price of
one share of the common stock on the NYSE or any Other Exchange on the date of
exercise; and (iii) if, after a Change of Control occurs, any of the Executive's
stock options are not assumed or substituted by the successor corporation or the
common stock (or common stock equivalent, in the case of a non-U.S. entity) for
which each such option is exercisable is not traded on the NYSE or any Other
Exchange, then in respect of each such

8

--------------------------------------------------------------------------------




option held by the Executive, the Executive, in exchange for surrendering such
options, shall be entitled to an immediate cash payment equal to the
Black-Scholes value (determined as of that date, the date of grant, or the
Effective Date, whichever of the foregoing is highest) of each such option as
determined by the independent accounting firm that audited the Company's
financial statements prior to the Change of Control, assuming that the option's
expected life is the balance of its term.

        (b)  Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
thirty days of the Date of Termination. The term Other Benefits at utilized in
this Section 6(b) shall include, without limitation, and the Executive's estate
and/or beneficiaries shall be entitled to receive, benefits at least equal to
the most favorable benefits provided by the Company and affiliated companies to
the estates and beneficiaries of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive's estate
and/or the Executive's beneficiaries, as in effect on the date of the
Executive's death with respect to other peer executives of the Company and its
affiliated companies and their beneficiaries. Anything in this Agreement to the
contrary notwithstanding, if the Executive's accidental death occurs after the
receipt of a Notice of Termination for any termination (i) by the Company other
than for Cause or Disability or (ii) by the Executive for Good Reason and no
payments to Executive have been made under Section 6(a), then this Section 6(b)
shall not apply and the Executive's estate and/or beneficiaries shall be
entitled to the benefits of Section 6(a).

        (c)  Disability. If the Executive's employment is terminated by reason
of the Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
thirty days of the Date of Termination. The Term "Other Benefits" as utilized in
this Section 6(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive's
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families.

        (d)  Termination in Anticipation of a Change of Control.

          (i)  An "Anticipatory Termination" occurs if either

        (A)  (1) the Company terminates the Executive's employment other than
for Cause or Disability prior to the date on which a Change of Control occurs,
(2) it is reasonably demonstrated by the Executive that such termination of
employment (x) was at the request of a third party who had taken steps
reasonably calculated to effect a Change of Control or (y) otherwise arose
within six months of, and was in connection with or in anticipation of, a Change
of Control, and (3) a Change of Control occurs, or

        (B)  (1) during the Term, an event occurs that would have constituted
Good Reason if the Effective Date was deemed to be the date immediately prior to
the date of such

9

--------------------------------------------------------------------------------




event and the Executive terminated his employment subsequent to such event,
(2) the Executive can reasonably demonstrate that such Good Reason event (x) was
at the request of a third party who had taken steps reasonably calculated to
effect a Change of Control or (y) otherwise arose within six months of, and was
in connection with or in anticipation of, a Change of Control, and (3) a Change
of Control occurs.

For purposes of clauses (A)(2)(y) and (B)(2)(y) of this paragraph, it shall be
presumed that such event was in connection with or in anticipation of a Change
of Control unless the Company establishes otherwise by clear and convincing
evidence.

        (ii)  Obligations of the Company upon an Anticipatory Termination. If
the Executive has reason to believe that an Anticipatory Termination may have
occurred, he shall provide a notice setting forth such belief in accordance with
Section 13(b) of this Agreement within one hundred and twenty (120) days after a
Change of Control has occurred. Upon an Anticipatory Termination, the Executive
shall be entitled to (A) the payments specified in Sections 6(a)(i), (iii) and
(iv) (to the extent not previously paid), (B) the benefits specified in Sections
6(a)(ii) and (v))to the extent not previously provided) (or the after-tax
equivalent thereof to the extent that such benefits have not been or are not
provided in kind), (C) to the extent that the Executive has outstanding any
unexercised stock options and other stock-based awards, the provisions of
Section 6(a)(vi) shall apply to them, and (D) in respect of any stock options or
other stock based awards that were forfeited by the Executive as a result of his
termination of employment but would have vested had Section 6(a)(vi) applied,
such awards shall be reinstated (or if not reinstated, the Executive shall be
paid in cash the fair value of such award as determined by the accounting firm
referred to in Section 6(a)(vi)). For the purposes of this Section 6(e)(ii), the
Executive's Date of Termination shall be deemed to be his last date of
employment by the Company.

        7.    Nonexclusivity of Rights.    Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to
Section 13(f), shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or any
of its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice, or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

        8.    Full Settlement.    The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment,
except as specifically provided with respect to medical and other welfare
benefits under another employer-provided plan pursuant to subsection 6(a)(ii).
The Company agrees to pay as incurred, and to the full extent permitted by law,
all legal fees and expenses which the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the "Code").

10

--------------------------------------------------------------------------------


        9.    Certain Additional Payments by the Company.    

        (a)  Anything in this Agreement or in any other agreement between the
Company and the Executive or in any stock option or other benefit plan to the
contrary notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 9) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

        (b)  Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by such
nationally recognized certified public accounting firm as may be designated by
the Executive (the "Accounting Firm"), which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen business days
of the receipt of notice from the Executive that there has been a Payment, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the Company or the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five
business days of the receipt of the Accounting Firm's determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that a Gross-Up Payment which will not have been made
by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

        (c)  The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notifications shall be given as soon
as practicable but no later than ten business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

11

--------------------------------------------------------------------------------

        (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim; and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or to contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

        (d)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to consent
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

        10.    Confidential Information.    The Executive shall hold in a
fiduciary capacity for the benefit of the Company all material proprietary
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive's employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive's employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may

12

--------------------------------------------------------------------------------

otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for denying, deferring or withholding any
amounts or benefits payable to the Executive under this Agreement.

        11.    Dispute Resolution.    

        (a)  All claims and controversies that may arise under this Agreement
shall be submitted to, and determined through, binding arbitration in the
Denver, Colorado metropolitan area in accordance with the employment arbitration
procedures of the American Arbitration Association ("AAA") existing at the time
the arbitration is conducted, before a single arbitrator chosen in accordance
with AAA procedures. The decision of the arbitrator shall be enforceable as a
court judgment.

        (b)  The Company shall reimburse Executive for all legal fees and
expenses and related costs and expenses incurred by Executive arising from any
claim, controversy or dispute (i) that is submitted to arbitration, whether
initiated by the Executive or the Company, and including any dispute as to
whether Executive is entitled to fees, expenses and costs under this
Section 11(b); (ii) in seeking to obtain or enforce any right or benefit
provided for under this Agreement; or (iii) in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder. Such payments shall be made
within five (5) business days after delivery of Executive's written request(s)
for payment accompanied by invoices of fees, expenses and costs incurred.

        (c)  If within fifteen (15) days after any Notice of Termination is
given or, if later, prior to the Date of Termination (as determined without
regard to this Section 11(c)), the person receiving such Notice of Termination
notifies the person giving such notice that a claim, controversy, or dispute
exists concerning the termination or concerning employment or any of the
provisions of this Agreement that apply to such termination or employment, the
Date of Termination shall be extended to the date on which the claim,
controversy or dispute is fully and finally resolved, either by mutual written
agreement of the parties or by final decision of the arbitrator referred to in
Section 11(a).

        (d)  If a purported termination of Executive's employment occurs and
such termination or the provisions of this Agreement that apply to such
termination is disputed in accordance with this Section 11 (including a dispute
as to the existence of "good faith" and/or "reasonable attention and time" under
any provisions of this Agreement), the Company shall continue to pay Executive
the full compensation (including, but not limited to, salary) at Executive's
Annual Base Salary and continue Executive's participation in all compensation
plans required to be maintained hereunder and continue to provide Executive all
other benefits provided for in Section 4(b) of this Agreement until the dispute
is finally resolved in accordance with this Section 11. Amounts paid under this
section are in addition to all other amounts due under this Agreement and shall
not be offset against or reduce any other amounts due Executive under this
Agreement.

        (e)  In any proceeding (regardless of who initiates such proceeding)
under this Agreement the burden of proof as to whether Cause exists, whether
Good Reason does not exist, and/or whether "good faith" and/or "reasonable
attention and time" exist shall be upon the Company.

        12.    Successors.    

        (a)  This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

13

--------------------------------------------------------------------------------

        (b)  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

        13.    Miscellaneous.    

        (a)  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

        (b)  All notices and any other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:
At their current home address as listed in the Company's records
and as may be updated from time to time by the Executive.

If to the Company:
Coors Brewing Company
311 10th St.
Golden, CO 80401-0030

        Attention: Chief Legal Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (c)  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (d)  The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

        (e)  The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c)(i) through (v) of this Agreement, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

        (f)    The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is "at will",
and the Executive's employment and/or this Agreement may be terminated by either
the Executive or the Company at any time prior to the Effective Date, in which
case the Executive shall have no further rights under this Agreement except as
provided in Section 6(e) (relating to termination in anticipation of a change in
control). From and

14

--------------------------------------------------------------------------------




after the Effective Date this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

  Executive:
 
 
 
   

--------------------------------------------------------------------------------


 
 
 
    Adolph Coors Company / Coors
Brewing Company:   By:    
 
 
 


--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.11

